Judgment entered April 22, 1969 after trial before the court without a jury, unanimously modified on the law and the facts to vacate that portion of the eighth decretal paragraph thereof which defers payment of $50,000 awarded thereby to be paid by plaintiff-respondent to the corporate defendant-appellant and which awards interest thereon to run only from January 22, 1969, and to substitute therefor a provision awarding said sum without deferment and awarding interest thereon from May 15, 1964, and increasing the lien of plaintiff by the said amount of $50,000, and otherwise affirmed, . without costs and without disbursements. All issues of fact tried to the court were properly resolved so as to enforce the contract between the parties, except only one. While dismissing the counterclaims, the trial court held plaintiff to the agreement to advance financing in every respect save the story fee. Even though the court found deception by a defendant as to the source of the story for the apparent purpose of staving off a demand that the fee therefor be deferred, such demand was actually never made. Therefore, there was no basis for deferment of payment of that advance. Of course, the immediate award of this additional sum will increase plaintiff’s lien for the advances made, subject to repayment when — and if — there are proceeds from the motion picture. Concur — Eager, J. P., Capozzoli, Markewich and Nunez, JJ.